DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 5, Hsiao (US 2013/0027317 A1, Published January 31, 2013), Young (KR 20160042351 A, Published April 19, 2016), and Jhou (US 2014/0092056 A1, Published April 3, 2014) disclose a touch screen assembly, comprising a touch screen and a touch detection circuit, wherein the touch screen comprises multiple touch sensors arranged in an array, multiple row driving wires and multiple column receiving wires, each of the row driving wires is connected with all touch sensors on the corresponding row, and each of the column receiving wires is connected with all touch sensors on the corresponding column (Hsiao at Fig. 1, 3, 5, 6, touch panel 110); and 
the touch detection circuit comprises: a drive circuit, configured to provide driving signals to the row driving wires (Young at Fig. 4); 
multiple first differential amplifiers, configured to differentially amplify outputs of any two adjacent column receiving wires separately to obtain multiple differentially amplified signals (Hsiao at Fig. 6, op-amps 612-615; ¶ [0029] discloses “As shown in FIG. 6, the first operational amplifier of the stream of operational amplifiers 611 is a 
a second differential amplifier, configured to amplify an output of any column receiving wire to obtain a single-ended amplified signal (Hsiao at Fig. 6, op-amp 611); and 
a processing circuit, connected to the first differential amplifiers and the second differential amplifier (Hsiao at Fig. 6, signal processing module 630) and configured to: 
when first absolute differences between each of the differentially amplified signals and a reference value are all less than a first threshold and 
a second absolute difference between the single-ended amplified signal and the reference value is not less than a second threshold, determine that all column receiving wires corresponding to the same row driving wire are touched; and 
when the first absolute differences are all less than the first threshold and the second absolute difference is less than the second threshold, determine that all column receiving wires corresponding to the same row driving wire are not touched (Hsiao at Figs. 6, 8, 12; ¶ [0031], [0035] discloses “Subsequently, all the sensing data that have absolute values smaller than a threshold value are substituted by zero, and the method shown in FIG. 7 is applied normally. FIG. 12 shows a table of sensing data after applying the method shown in FIG. 7 according to this setting.”), 
where the reference value refers to an average value of the multiple differentially amplified signals in a case that the touch screen is not touched (Jhou at ¶ [0025] discloses “According to the present embodiment, the reference capacitance C may be 

However, none of the prior art found by the Examiner discloses the above bolded and italicized language in independent claim 5.

As to independent claims 1 and 13, each of these claims are allowable for similar reasoning given above for claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurusawa (US 2019/0012017 A1, Filed July 9, 2018) is made of record for its relevance to claims 1, 5, and 13 by its disclosure of the following at ¶ [0061]:
“[0061] The signal processor 44 is a logic circuit that detects whether the display panel 10 is touched, based on the output signals from the first AFE 47A and the second AFE 47B. The signal processor 44 performs processing of extracting a signal of The signal processor 44 compares the absolute value |ΔV| with a predetermined threshold voltage. If the absolute value |ΔV| is lower than the threshold voltage, the signal processor 44 determines that the detection target body is in a non-contact state. If, instead, the absolute value |ΔV| is equal to or higher than the threshold voltage, the signal processor 44 determines that the detection target body is in a contact state or a proximate state. In this manner, the detector 40 can perform the touch detection.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
03/092022